DETAILED ACTION

This office action is a response to the amendment filed on 10/27/2021. Claims 1, 3-5, 7-9, 11-13 and 15 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-5, 7-9, 11-13 and 15 (renumbered as 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 10/27/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for receiving system information block (SIB) including barring control information. An access category of an access attempt among access categories is identified. Determination is made to check whether the access attempt is barred based on the access category and a barring configuration, where the access categories are determined based on a network slicing. 
Prior art Futaki discloses application specific congestion control for data communication (ACDC) where eNB transmits ACDC control information to the UE, which includes a plurality of categories and barring information per category. 

Prior art Gogic discloses a method for access control for a plurality of application categories; and access class barring controls for different types of access, such as emergency calls, mobile originating data, etc. may be transmitted.
However, prior art on record does not disclose regarding determining barring the access attempt with a single access barring, and determining access categories based on network slicing.
Claims 1, 5, 9, 13 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining whether to bar the access attempt with a single access barring check based on the access category and a barring configuration corresponding to the access category, wherein the access categories are determined based on a network slicing; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414